Citation Nr: 1601961	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-28 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder to include pneumonia, bronchitis, emphysema, and lung damage claimed as the result of herbicide exposure.  

2.  Entitlement to a sleep disorder to include obstructive sleep apnea claimed as the result of herbicide exposure.  

3.  Entitlement to service connection for a skin disorder to include dermatitis, skin cancer, pre-cancerous moles, and skin tags claimed as the result of herbicide exposure.  

4.  Entitlement to service connection for right ear hearing loss.  

5.  Entitlement to an initial compensable evaluation for the Veteran's left ear hearing loss.  



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.      

In August 2015, the Board remanded this matter for additional medical inquiry which has been completed.  The case has been returned to the Board for appellate consideration.

The claims file consists solely of electronic claims files and has been reviewed.  

The service connection claim for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In a March 2010 statement, the Veteran raised the issue of service connection for a psychiatric disorder.  The issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 







FINDINGS OF FACT

1.  A chronic lung disability was not shown in service or for many years thereafter, and any current lung disability is unrelated to service, or to a disease or injury of service origin, and may not be presumed related to service.  

2.  A chronic sleep disorder was not shown in service or for many years thereafter, and any current sleep disability is unrelated to service, or to a disease or injury of service origin, and may not be presumed related to service.  

3.  A right ear hearing loss disability is not related to acoustic trauma the Veteran experienced during service.    

4.  Throughout the period of the appeal, a left ear hearing loss disability has been manifested by no worse than level I hearing acuity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

3.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).  

4.  The criteria for a compensable rating for a left ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 4.85, 4.86 Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of letters to the Veteran dated in December 2009 and February 2010.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues on appeal has been obtained.  VA has obtained the Veteran's STRs and VA treatment records relevant to his claim.  VA afforded the Veteran the opportunity to give testimony for the Board's review.  Moreover, VA provided the Veteran with VA compensation examinations for his claims.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Claims for Service Connection

In July 2009 and January 2010, the Veteran claimed service connection for lung, sleep, and hearing disorders.  In the April 2010 rating decision on appeal, the RO granted service connection for left ear hearing loss, but denied service connection for right ear hearing loss, and for lung and sleep disorders.  The Veteran appealed the decision.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.309(a), certain disorders (e.g., active tuberculosis) are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the decision below, the Board will address the lung and sleep disorder claims separately from the hearing loss claim.   

	Lung and Sleep Disorders

The Veteran maintains that he incurred lung and sleep disorders during service as the result of his exposure to herbicides during service in Vietnam.  

The evidence documents that the Veteran has been diagnosed with current lung and sleep disorders.  The Veteran underwent VA compensation examination in November 2015, reports of which note diagnoses of emphysema and obstructive sleep apnea.  The record also documents that the Veteran served in Vietnam, and was presumably exposed to herbicides there.  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  The record documents that the Veteran served in Vietnam during the applicable time period.  However, the list of multiple chronic disorders noted under 38 C.F.R. § 3.309(e) does not include the lung and sleep disorders he has been diagnosed with - emphysema and sleep apnea.  As such, this regulation is inapplicable to the claims on appeal. 

Nevertheless, the Board will consider the direct service connection theory of entitlement for the Veteran's claims.  38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

As indicated, the record establishes that the Veteran has been diagnosed with lung and sleep disorders, and served in Vietnam in proximity to the use of herbicides.  However, the preponderance of the evidence demonstrates that the Veteran did not incur lung or sleep disorders during service, and that his current problems are unrelated to service. 

With regard to the issue of medical nexus:  In the only medical opinion of record addressing this issue, the November 2015 VA examiner countered the Veteran's claims.  Specifically, she cited the absence of evidence of a chronic disorder during service, and for years following service, and stated that the Veteran's disorders likely did not relate to service.  Furthermore, she attributed the Veteran's emphysema to his smoking habit.  The Board finds her report and opinion to be of probative value.  She indicated a review of the electronic claims files, detailed the Veteran's relevant medical history, indicated an interview of the Veteran, indicated an examination of the Veteran, and provided clear conclusions that are based on the evidence of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

With regard to the evidence:  the record does not indicate that the Veteran had a chronic lung or sleep problem during service, or experienced an injury during service which caused such problems.  A March 1969 STR notes complaints of a non-productive cough for which the Veteran underwent an x-ray examination, the report of which noted a normal chest.  The remainder of the STR's do not note any complaints, diagnoses, or treatment for a lung or sleep problem.  Further, the June 1970 separation report of medical examination is negative for lung or sleep problems.  Moreover, there is no medical evidence of record documenting that the Veteran experienced any lung or sleep problems in the decades following service.  Indeed, the earliest evidence of lung or sleep disorders is found in private medical evidence dated in the early 2000s, over 29 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

As noted earlier, the November 2015 VA examiner attributed the Veteran's emphysema to a history of smoking tobacco.  She elaborated on her opinion by stating that the in-service complaint of a non-productive cough was likely a symptom related to the smoking.  As the examiner noted, the March 1969 STR referred to the Veteran's smoking habit of one package per day.  This evidence does not support the claim to service connection, however.  For claims filed after June 9, 1998, such as the claim considered here, a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

Lastly, a presumptive service connection finding under 38 C.F.R. § 3.309(a) would be unwarranted here.  Neither sleep apnea nor emphysema is a listed disorder under this regulation.  

	Right Ear Hearing Loss

Under VA guidelines, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The evidence of record documents that the Veteran has a bilateral hearing loss disability.  During the period of appeal, the Veteran underwent two VA audiology examinations, the most recent of which in October 2015 noted scores in each ear of at least 40 decibels at 3000 and 4000 Hz, and speech recognition scores in each ear of 92 percent.  38 C.F.R. § 3.385.  

The record also documents that the Veteran experienced acoustic trauma during service.  He served in the U.S. Army with an infantry unit while in Vietnam during a time of war.  Further, in granting service connection for left ear hearing loss, the RO recognized sufficient evidence to find that the Veteran experienced acoustic trauma during service.  

A service connection finding is unwarranted for right ear hearing loss, however.  In the only medical opinion of record addressing the issue, the October 2015 VA examiner found service and current right ear hearing loss unrelated.  In the report, the VA examiner expressly stated that the evidence of record indicates that the disorder was likely not related to service.  The Board finds the opinion of probative value because it is based on a review of the claims file, an examination of the Veteran, an interview of the Veteran, and is based on the clinical evidence of record.  Moreover, the examiner supported the opinion with an explanation.  See Bloom, supra.  The examiner explained that the Veteran underwent VA examination in March 2010, which found the Veteran without a current hearing loss disability under 38 C.F.R. § 3.385.  Specifically, the March 2010 VA audiology report indicated, for the right ear, no scores of 40 and only one score over 26.  Further, the report noted a speech recognition scores in the right ear of 100 percent.  38 C.F.R. § 3.385.  Based on this evidence, the October 2015 VA examiner explained that onset of the Veteran's right ear hearing loss was recent, over 40 years following active service.  See Maxson, supra.  The Board also notes that the Veterans' STRs are negative for a hearing loss disability as is the evidence of record dated in the decades following discharge from active service.  See Maxson, supra.  

Based on the foregoing, service connection for right ear hearing loss is unwarranted.  

In assessing each of the Veteran's service connection claims, the Board has considered his lay assertions that service caused his disorders.  The Veteran as a layperson is competent to attest to what he observes or senses, such as diminished hearing acuity, breathing difficulty, and sleep impairment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But the Veteran is not competent to provide evidence regarding the etiology of his current disorders, which are internal disorders beyond his capacity for lay observation.  Their etiology and development cannot be determined through observation or by sensation such as feeling.  As such, the Veteran is not a competent witness to render a medical opinion linking his disorders to service.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical questions before the Board, the medical evidence is of greater evidentiary value.  And this evidence indicates that the Veteran's right ear hearing loss, lung, and sleep disorders do not relate to active duty service to include any acoustic trauma or herbicides exposure he experienced therein.  

As such, the preponderance of the evidence is against the Veteran's claims to service connection for lung, sleep, and right ear hearing loss disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert and Alemany, both supra.
 
The Claim for Increased Rating

The Veteran claims entitlement to a compensable disability rating for service-connected left ear hearing loss.    

In the April 2010 rating decision on appeal, the RO granted service connection for the Veteran's left ear hearing loss.  The disorder has been rated as 0 percent disabling since July 2009.  In this decision, the Board will consider whether a higher initial rating has been warranted since then.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

	Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

If impaired hearing is service connection in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85 (f).    

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Further, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

	Evidence

The Veteran has undergone two VA audiology examinations during the appeal period.  

In the first of the VA examinations, in March 2010, the VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
LEFT
15
20
35
45
29

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 96 percent in the left ear.  

Applying the results to the Table VI chart results in level I hearing for the left ear.  Applying these results to the Table VII chart results in a 0 percent compensation evaluation.

In the second VA examination, in October 2015, the VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
LEFT
25
30
50
55
40

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 92 percent in the left ear.  

Applying the results to the Table VI chart result in level I hearing for the left ear.  Applying these results to the Table VII chart results in a 0 percent compensation evaluation.  38 C.F.R. § 4.85.  

Considering the examination results noted above, an initial schedular rating in excess of 0 percent is not warranted under the provisions of 38 C.F.R. § 4.85, Table VII, for the entire period of the appeal.  See Lendenmann, supra.  This decision by no means diminishes the fact that the Veteran has service-connected hearing loss; however, for VA compensation purposes, such hearing loss must reach a prescribed level of severity before it is considered a compensable disability.  In this case, the Veteran's hearing loss has not reached that level.  The noncompensable rating is appropriate.




Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's hearing loss disability is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.85, 4.86.  As noted above, the criteria specifically reserved for a compensable evaluation have not been met here.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would not be warranted.  The evidence does not indicate that the Veteran's hearing loss causes marked absence from work or results in hospitalizations.  38 C.F.R. § 3.321(b)(1).  Rather, the evidence indicates no functional impairment, and no hospitalization for this particular disorder.  Thus, even if his disability picture were exceptional or unusual, referral would not be warranted.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is also service-connected for tinnitus as 10 percent disabling.  The Veteran has at no point during the current appeal indicated that his service-connected hearing loss results in further disability when looked at in combination with tinnitus.  

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's service-connected left ear hearing loss.  38 C.F.R. § 4.85.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.

Total Disability Based on Individual Unemployability (TDIU)

As a final matter, the Board notes that a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, App. 447 (2009).  Here, the VA audiology testing does not indicate the hearing loss in the left ear impacts the Veteran's ordinary conditions of daily life, including the ability to work.  Therefore, the evidence does not raise the issue of TDIU.  It is recognized that all service-connected disabilities will impact ordinary activities by definition.  The rating schedule is built on the premise of the average impairment of earning capacity caused by various disabilities.  See 38 C.F.R. § 4.1.  The examination reports do not indicate that the Veteran is precluded from substantial or all employment due to his service-connected hearing loss.  Therefore, the Board finds that the evidence does not raise the issue of a TDIU.




(Continued on the next page)


ORDER

Entitlement to service connection for a lung disorder is denied.  

Entitlement to service connection for a sleep disorder is denied.  

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to a compensable initial rating for left ear hearing loss is denied.  


REMAND

A remand is warranted for additional medical inquiry into the claim to service connection for a skin disorder.  

Pursuant to the August 2015 remand, the Veteran underwent VA compensation examination into his claim in November 2015.  The examiner diagnosed the Veteran with multiple skin disorders and found them unrelated to active service.  The examiner also stated that "there is no evidence that his skin conditions as dx are presumptive conditions caused by AO[.]"  But the report is not clear regarding whether the examiner considered the specific skin disorders listed under the regulation that could provide a presumption of service connection here - 38 C.F.R. § 3.309(e) (e.g., porphyria cutanea tarda).  An addendum opinion should be obtained which addresses the specific skin disorders listed under that regulation, and comments on whether the Veteran has been diagnosed with any such disorders during the appeal period (i.e., since July 2009).       

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's case to the November 2015 VA examiner (or suitable substitute) for review and elaboration of her report and opinion regarding the Veteran's claim to service connection for a skin disorder.  The examiner should again review the electronic claims file, particularly with regard to private treatment records detailing treatment the Veteran has undergone for skin problems since discharge from service.  The examiner should also review a copy of this Remand.  The examiner should then offer an addendum opinion addressing the various skin disabilities listed under 38 C.F.R. § 3.309(e), and discussing whether the Veteran has experienced any of the listed disorders since the date of his claim in July 2009.  
 
2.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claim on appeal.  If the claim remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


